Name: Commission Regulation (EEC) No 2782/86 of 9 September 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258 / 28 Official Journal of the European Communities 10 . 9 . 86 COMMISSION REGULATION (EEC) No 2782 / 86 of 9 September 1986 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as last amended by Regulation (EEC ) No 3826/85 (7); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 (1) ), and in particular the first subparagraph of Article 3(1 ) thereof, Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1335 / 86 ( 5 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 23 248 HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 5 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 10 . 9 . 86 Official Journal of the European Communities No L 258 / 29 ANNEX I Notice of invitation to tender (M Description of the lot A B C 1 . Programme : 1986 I ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 V Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  l 6 . Total quantity 730 tonnes 633 tonnes 553 tonnes 7 . Origin of the skimmed-milk powder Community marketl 8 . Intervention agency holding the stocks  l 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ See Annex II aging 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 30 November 1986 13 October 1986 15 . Miscellaneous ( 4 )( 8 )( 1S ) ( 4 )( 8 )( 9 )( 10 )( n H 15 ) No L 258 / 30 Official Journal of the European Communities 10 . 9 . 86 Description of the lot D E F 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient I Euronaid-Cebemo 3 . Country of destination I See Annex II 4 . Stage and place of delivery I fob 5 . Representative of the recipient ( 2 ) ( 3 )I  6 . Total quantity 670 tonnes 1 040 tonnes 636 tonnes 7 . Origin of the skimmed-milk powderI Community market 8 . Intervention agency holding the stocksI  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging I 25 kg 11 . Supplementary markings on the pack ­ aging I See Annex II 12 . Shipment period l Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders Before 30 November 1986 13 October 1986 15 . Miscellaneous ( 4 ) ( 8 ) ( 9 ) ( 1 ° ) ( 11 ) ( 15 ) ( 4 )( 8M 1S ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 31 Description of the lot G H I K 1 . Programme: ( a ) legal basis ( b ) purpose 1986 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )l  6 . Total quantity 390 tonnes 847 tonnes 842 tonnes 724 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8 )( 15 ) ( 4 ) ( 8 ) ( 9 ) )! ») ( 11 ) ( 15 ) ( 4 )( 8 )( 15 ) No L 258 / 32 Official Journal of the European Communities 10 . 9 . 86 Description of the lot L 1 . Programme : . x 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 549 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Denmark , Ireland and United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8 )( 15 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 33 Description of the lot M N O P 1 . Programme : ( a ) legal basis ( b ) purpose 1986 Council Regulation (EEC) No 232 / 86 Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )l  6 . Total quantity 140 tonnes 589 tonnes 273 tonnes 367 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8)(9 )( 10 )( U )( 15 ) ( 4 )( 8 )( 15 ) ( 4 ) ( 8)(9 )( 10 )( H ) ( , 5 ) No L 258 / 34 Official Journal of the European Communities 10 . 9 . 86 Description of the lot Q R S 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 393 tonnes 429 tonnes 1 119 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of 22 September 1986 tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 ( 4 )( 8 )( 9 )( 10 )( n )( ls )15 . Miscellaneous ( 4 )( 8 )( 1S ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 35 Description of the lot T U 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 195 tonnes 631 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8 )( 15 ) ( 4 )( 8 )( 9 )( ,0 )( n )( 15 ) No L 258 / 36 Official Journal of the European Communities 10 . 9 . 86 Description of the lot V X Y 1986 Council Regulation (EEC ) No 232 / 86 Commission Decision of 10 February 1986 Euronaid-Cebemo See Annex II fob 877 tonnes 241 tonnes 387 tonnes 1 . Programme : ( a ) legal basis ( b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the pack ­ aging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous Community market limited to Denmark , Ireland and the United Kingdom Annex I B of Regulation (EEC) No 1354 / 83 25 kg See Annex II Before 10 November 1986 22 September 1986 Before 30 November 1986 13 October 1986 ( 4 )( 8 )( 15 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 37 Description of the lot Z AA 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 629 tonnes 373 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8M 1S ) ( 4 )( 8 )( 9H 10 )( n )( 15 ) No L 258 / 38 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AB AC 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 445 tonnes 1 885 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 (b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( 8 )( 1S ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 39 Description of the lot AD 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient 3 . Country of destination j* Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient Embassy of the Philippines , Ch. de La Hulpe 130 , B-1050 Bruxelles Telex : 2361 AMBA PH; Tel .: 6735305 , 6723373 6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) No L 258 /40 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AE 1 . Programme : 1986 (a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 24 April 1986 2 . Recipient Imbec 3 . Country of destination Mozambique 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient Imbec, EE , CP 4229 , Maputo  destinado aos desvios n ? 125 da Empresa do Abastecimento da Cidade de Maputo e n ? 32 da Companhia Industrial da Matola Telex : 6-206 IMBEC MO MAPUTO 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'LEITE EM PO / DOM DA COMUNIDADE ECONOMICA EUROPEIA' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 41 Description of the lot AF 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 18 July 1986 2 . Recipient ComitÃ © SupÃ ©rieur de Secours , rue Badarp , Immeuble ODS , Beirut 3 . Country of destination Republic of Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the recipient ( 2 ) Embassy of the Lebanon , 2 rue Guillaume Stock , B-1050 Bruxelles 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) No L 258 / 42 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AG 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination PDR Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 380 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'PDR YEMEN 0226501 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 )( s )( 6 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 43 Description of the lot AH 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 1 000 tonnes ( 12 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'SUDAN 0264400 / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) ( 5 ) ( 6 ) No L 258 /44 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AI 1 . Programme : 1985 ( a) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 565 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 1 5 . Miscellaneous ( 4 ) ( 5 ) ( 6 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 45 Description of the lot AK 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 24 April 1986 2 . Recipient 3 . Country of destination Uganda 4 . Stage and place of delivery Free-at-destination Kampala via Mombasa 5 . Representative of the recipient Embassy of the Republic of Uganda , Avenue de Tervuren 317 , Brussels 5a . Consignee Uganda Dairy Corporation , 49 / 55 Fifth St , Kampala Telex : 61204 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'NOT FOR RETAIL SALE / MOMBASA IN TRANSIT TO KAMPALA / UGANDA' 12 . Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 November 1986 ( b ) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous ( 4 ) No L 258 / 46 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AL AM 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 14 March 1986 2 . Recipient Licross 3 . Country of destination Peru Chile 4 . Stage and place of delivery cif Callao cif Valparaiso 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'ACCION DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / CALLAO' VALPARAISO' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 47 Description of the lot AN 1 . Programme: 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Licross 3 . Country of destination Bolivia 4 . Stage and place of delivery Free-at-destination La Paz 5 . Representative of the recipient ( 2 ) ( 3 )  5a . Consignee Cruz Roja Boliviana , Avenida Simon Bolivar 1515 , Casilla 741 , La Paz 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg (') 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / LA PAZ' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation ( EEC ) No 1354 / 83 ( 4 ) No L 258 / 48 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AO AP 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Licross 3 . Country of destination Guyana Bangladesh 4 . Stage and place of delivery cif Georgetown cif Chittagong 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / GEORGETOWN' CHITTAGONG' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 49 Description of the lot AQ AR 1 . Programme : 1986 ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Licross 3 . Country of destination Burma India 4 . Stage and place of delivery cif Rangoon cif Calcutta 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 25 kg ( ») 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / RANGOON' CALCUTTA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 258 / 50 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AS AT 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Syria Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 146 tonnes 173 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish French 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ 'SYRIA 0251101 / 'SUDAN 0266500 / aging ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' PORT SUDAN' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 )( 5 )( 6 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 51 Description of the lot AU 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Mali 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT A BAMAKO' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 6 ) ( 7 ) No L 258 / 52 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AV 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Guinea  Conakry 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'GUINEE CONAKRY 0267400 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation ( EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 53 Description of the lot AX 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Burkina Faso 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 190 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'BURKINA FASO 0223901 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN / EN TRANSIT POUR BURKINA FASO' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) No L 258 / 54 Official Journal of the European Communities 10 . 9 . 86 Description of the lot AY 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 110 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Ireland 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg according to point 4.2 of Annex I B to Regulation ( EEC ) No 1354 / 83 11 . Supplementary markings on the pack ­ aging A red cross 10 cm x 10 cm and : 'NIC 154 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 13 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 55 Description of the lot AZ 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 7 February 1986 2 . 3 . Recipient Country of destination | Burundi 4 . Stage and place of delivery Free-at-destination Bujumbura via Mombasa 5 . Representative of the recipient Laiterie Centrale de Bujumbura , BP 979 , Burundi Tel .: 4806 , 6146 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency German 9 . Specific characteristics Entry into intervention stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'AU BURUNDI' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 258 / 56 Official Journal of the European Communities 10 . 9 . 86 Description of the lot BA BB BC 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 48 tonnes 90 tonnes 20 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'PHILIPPINES 0260700 / ACTION OF THE WORLD FOOD PROGRAMME / MANILA' TACLOBAN' ZAMBOANGA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of  tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) ( 6 ) ( 7 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 57 Description of the lot BD BE 1 . Programme: 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 35 tonnes 29 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'PHILIPPINES 0260700 &gt; ACTION OF THE WORLD FOOD PROGRAMME / CAGAYAN DE ORO' DAYAO' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ' ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) No L 258 / 58 Official Journal of the European Communities 10 . 9 . 86 Description of the lot BF BG BH BI 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 80 tonnes 105 tonnes 121 tonnes 46 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish United Kingdom 9 . Specific characteristics Annex I B to Regulation ( EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'PHILIPPINES 0231801 / ACTION OF THE WORLD FOOD PROGRAMME / CAGAYAN DE ORO' ZAMBOANGA' DAVAO' POLLOC' 12 . Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Danish United Kingdom I intervention agencies in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 59 Description of the lot BK BL 1 . Programme : 1985  2nd part ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . 3 . Recipient Country of destination j* Comoros 4 . Stage and place of delivery cif Moroni (Great Comoro ) cif Mutsamudu (Anjouan ) 5 . Representative of the recipient M Said Ahmed Said Ali , Ministre de l'Ã conomie et des Finances  BP 324  Moroni (Comores ) 6 . Total quantity 120 tonnes 80 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency Community market French 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RFI DES COMORES' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 14 ) No L 258 / 60 Official Journal of the European Communities 10 . 9 . 86 Description of the lot BM 1 . Programme : 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 23 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'PHILIPPINES 0260700 / ACTION OF THE WORLD FOOD PROGRAMME / POLLOC' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) ( 7 ) 10 . 9 . 86 Official Journal of the European Communities No L 258 / 61 Notes: i 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary as soon as possible , in order to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) The successful tenderer shall transmit to the representatives of the beneficiaries , a sanitary certificate at the time of delivery . ( 6 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease or any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 7 ) The successful tenderer shall transmit to the representative of the beneficiaries , a certificate of origin at the time of delivery . ( 8 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV , Postbus 1438 , Blaak 16 , 3000 BK Rotterdam , Netherlands . ( 9 ) Shipment to take place in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage (els ). ( 10 ) The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying number of bags belonging to each shipping number as specified in the invitation to tender . ( n ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 12 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored . ( !3 ) Transport documents must be legalized by the diplomatic representation of Nicaragua in the country of origin of the goods . ( 14 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegation of the Commission to . . . ( country of destination), s / c service 'valise diplomatique', Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( 15 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . No L 258 / 62 Official Journal of the European Communities 10 . 9 . 86 ANEXO U  BILAG II - ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II - ANNEX II  ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 730 20 Caritas Belgica AlgÃ ©rie AlgÃ ©rie / Caritas / 60212 / Alger / Action de Caritas B / Pour distribution gratuite / Don de la CommunautÃ © Economique EuropÃ ©enne 195 World Council of Churches AlgÃ ©rie AlgÃ ©rie / WCC / 60700 / Tindouf via Alger / Action de WCC / Pour distribution gratuite / Don de la CommunautÃ © Economique Euro ­ pÃ ©enne 165 Oxfam Belgica AlgÃ ©rie AlgÃ ©rie / Oxfam B / 60800 / Tindouf via Alger / Action de Oxfam B / Pour distribu ­ tion gratuite / Don de la CommunautÃ © Ã co ­ nomique EuropÃ ©enne 20 Caritas Germany Egypt Egypt / Caritas / 60407 / Alexandria / Action of Caritas Germany / For free distribu ­ tion / Gift of the European Economic Com ­ munity 310 CAM Egypt Egypt / CAM / 62001 / Cairo via Alexandria / Action of CAM / For free distribution / Gift of the European Economic Community 20 Caritas Belgica Tunisie Tunisie / Caritas / 60204 / Tunis / Action de Caritas B / Pour distribution gratuite / Don de la CommunautÃ © Economique EuropÃ ©enne B 633 135 SSI Mauritanie Mauritanie / SSI / 63002 / Nouakchott / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Economique Euro ­ pÃ ©enne 30 Caritas Neerlandica Angola Angola / Caritas / 60334 / Luanda / AcÃ §Ã £o da Caritas N / Destinado a distribuiÃ §Ã £o gra ­ tuita / Dom da Comunidade EconÃ ³mica Europeia 15 Caritas Neerlandica Angola Angola / Caritas / 60332 / Lubango via Namibe / AcÃ §Ã £o da Caritas N / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 22 Caritas Neerlandica Angola Angola / Caritas / 60300 / Luanda / AcÃ §Ã £o da Caritas N / Destinado a distribuiÃ §Ã £o gra ­ tuita / Dom da Comunidade EconÃ ³mica Europeia 30 Caritas Neerlandica Angola Angola / Caritas / 60301 / Lobito / AcÃ §Ã £o da Caritas N / Destinado a distribuiÃ §Ã £o gra ­ tuita / Dom da Comunidade EconÃ ³mica Europeia 10 . 9 . 86 Official Journal of the European Communities No L 258 / 63 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s' destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 65 WCC Angola Angola / WCC / 60701 / Huambo via Lobi ­ to / AcÃ §Ã £o da WCC / Destinado a distribui ­ Ã §Ã £o gratuita / Dom da Comunidade EconÃ ³mi ­ ca Europeia 130 Oxfam B Angola Angola / Oxfam B / 60801 / Namibe / AcÃ §Ã £o da Oxfam B / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 33 ULF Angola Angola / ULF / 61201 / Caxito via Luanda / AcÃ §Ã £o do ULF / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 33 DKW Angola Angola / DKW / 62302 / Luanda / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 45 Caritas Neerlandica Cabo Verde Cabo Verde / Caritas / 60304 / Praia / AcÃ §Ã £o da Caritas N / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 23 Caritas Neerlandica Cabo Verde Cabo Verde / Caritas / 60305 / SÃ £o Vicente / AcÃ §Ã £o da Caritas N / Destinado a distribui ­ Ã §Ã £o gratuita / Dom da Comunidade EconÃ ³mi ­ ca Europeia 33 Oxfam B Cabo Verde Cabo Verde / Oxfam B / 60802 / Ilha de Santiago via Praia / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o / Dom da Comuni ­ dade EconÃ ³mica Europeia 39 SPF Cabo Verde Cabo Verde / SPF / 63303 / Praia / AcÃ §Ã £o do SPF / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia C 553 65 Caritas B Burundi Burundi / Caritas / 60200 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 65 Caritas B Burundi Burundi / Caritas / 60211 / Bujumbura via Mombasa / Action de Caritas B / Pour distri ­ bution gratuite / Don de la CommunautÃ © Economique EuropÃ ©enne 98 CRS Kenya Kenya / Cathwel / 60111 / Mombasa / Action of CRS / For free distribution / Gift of the European Economic Community 130 Caritas G Kenya Kenya / Caritas / 60412 / Nairobi via Mom ­ basa / Action of Caritas Germany / For free distribution / Gift of the European Economic Community No L 258 / 64 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 65 Christian Aid Kenya Kenya / Caid / 64700 / Rift Valley via Mombasa / Action of Caid / For free distri ­ bution / Gift of the European Economic Community 130 Caritas B Rwanda Rwanda / Caritas / 60203 / Kigali via Mom ­ basa / Action de Caritas B / Pour distribution gratuite / Don de la CommunautÃ © Ã conomi ­ que EuropÃ ©enne D 670 107 SSI Mali Mali / SSI / 63001 / Bamako via Abidjan / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne 150 SSI Burkina Faso Burkina Faso / SSI / 63000 / Ouahigouya via Abidjan / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomi ­ que EuropÃ ©enne 228 SSI Niger Niger / SSI / 63004 / Niamey via LomÃ © / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne 60 Caritas G Niger Niger / Caritas / 60409 / Niamey via LomÃ © / Action de Caritas Germanica / Pour distribu ­ tion gratuite / Don de la CommunautÃ © Ã co ­ nomique EuropÃ ©enne 60 Caritas G Niger Niger / Caritas / 60410 / Niamey via LomÃ © / Action de Caritas Germanica / Pour distribu ­ tion gratuite / Don de la CommunautÃ © Ã co ­ nomique EuropÃ ©enne 65 Caritas G Niger Niger / Caritas / 60411 / Niamey via LomÃ © / Action de Caritas Germanica / Pour distribu ­ tion gratuite / Don de la CommunautÃ © Ã co ­ nomique EuropÃ ©enne E 1 040 160 Caritas G Ethiopia Ethiopia / Caritas / 60417 / Makelle via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 165 Caritas G Ethiopia Ethiopia / Caritas / 60418 / Adigrat via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 165 Caritas G Ethiopia Ethiopia / Caritas / 60419 / Asmara via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 160 Caritas G Ethiopia Ethiopia / Caritas / 60420 / Hagaz via Massawa / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 10 . 9 . 86 Official Journal of the European Communities No L 258 / 65 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 390 Oxfam UK Ethiopia Ethiopia / Oxfam UK / 60900 / Assab / Action of Oxfam UK / For free distribution / Gift of the European Economic Community F 636 28 ULF GuinÃ © Bissau GuinÃ © Bissau / ULF / 61200 / Empada via Bissau / AcÃ §Ã £o do ULF / Destinado a distri ­ buiÃ §Ã £o gratuita / Dom da Comunidade Eco ­ nÃ ³mica Europeia 40 Caritas I GuinÃ © Bissau GuinÃ © Bissau / Caritas / 60601 / Bissau / AcÃ §Ã £o da Caritas Italiana / Destinado a distri ­ buiÃ §Ã £o gratuita / Dom da Comunidade Eco ­ nÃ ³mica Europeia &lt; 310 CRS Ghana Ghana / Cathwel / 60113 / Tema / Action of CRS / For free distribution / Gift of the European Economic Community 128 CRS Gambia Gambia / Cathwel / 60108 / Banjul / Action of CRS / For free distribution / Gift of the European Economic Community 130 CRS Gambia Gambia / Cathwel / 60107 / Banjul / Action of CRS / For free distribution / Gift of the European Economic Community G 390 195 CRS Ã ­ndia India / Cathwel / 60103 / Bombay / Action of CRS / For free distribution / Gift of the European Economic Community 195 CRS Ã ­ndia India / Cathwel / 60104 / Bombay / Action of CRS / For free distribution / Gift of the European Economic Community H 847 86 CAM Nepal Nepal / CAM / 62000 / Kathmandu via Calcutta / Action of CAM / For free distribu ­ tion / Gift of the European Economic Com ­ munity 186 Caritas G Ã ­ndia India / Caritas / 60414 / Calcutta / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 325 Caritas G Ã ­ndia India / Caritas / 60415 / Madras / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 250 Caritas G Ã ­ndia India / Caritas / 60416 / Bombay / Action of Caritas Germany / For free distribution / Gift of the European Economic Community No L 258 / 66 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 842 30 AATM Sri Lanka Sri Lanka / AATM / 61711 / Wattala via Colombo / Action of AATM / For free distri ­ bution / Gift of the European Economic Community 150 RCB India India / RCB / 63800 / Bombay / Action of RCB / For free distribution / Gift of the European Economic Community 87 GFSS India India / GFSS / 63S00 / Bombay / Action of GFSS / For free distribution / Gift of the European Economic Community 30 IAMT India India / IAMT / 62401 / Bombay / Action of IAMT / For free distribution / Gift of the European Economic Community 220 IAMT India India / IAMT / 62400 / Calcutta / Action of IAMT / For free distribution / Gift of the European Economic Community 135 SCF India India / SCF / 62200 / Bombay / Action of SCF / For free distribution / Gift of the European Economic Community 150 CAM India India / CAM / 62006 / Bombay / Action of CAM / For free distribution / Gift of the European Economic Community 40 SBLB India India / SBLB / 64500 / Cochin / Action of SBLB / For free distribution / Gift of the European Economic Community K 724 48 SPF Vietnam Vietnam / SPF / 63300 / Hanoi via Hai Phnong / Action of SPF / For free distribution / Gift of the European Economic Com ­ munity 95 Oxfam B Vietnam Vietnam / Oxfam B / 60808 / Hanoi / Action of Oxfam B / For free distribution / Gift of the European Economic Community 60 ADE ASNC Indonesia Indonesia / ASNC / 64101 / Jakarta / Action of ASNC / For free distribution / Gift of the European Economic Community 15 DIA Indonesia Indonesia / DIA / 61107 / Yogyakarta via Semarang / Action of DIA / For free distribu ­ tion / Gift of the European Economic Com ­ munity 10 . 9 . 86 Official Journal of the European Communities No L 258 / 67 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 60 CRS Indonesia Indonesia / Cathwel / 60122 / Palembang / Action of CRS / For free distribution / Gift of the European Economic Community 60 CRS Indonesia Indonesia / Cathwel / 60121 / Panjang / Action of CRS / For free distribution / Gift of the European Economic Community 95 CRS Indonesia Indonesia / Cathwel / 60120 / Semarang / Action of CRS / For free distribution / Gift of the European Economic Community 95 CRS Indonesia Indonesia / Cathwel / 60119 / Cilacap via Semarang / Action of CRS / For free distribu ­ tion / Gift of the European Economic Com ­ munity 121 CRS Indonesia Indonesia / Cathwel / 60118 / Surabaya / Action of CRS / For free distribution / Gift of the European Economic Community 50 CRS Indonesia Indonesia / Cathwel / 60117 / Maumere via Surabaya / Action of CRS / For free distribu ­ tion / Gift of the European Economic Com ­ munity 25 CRS Indonesia Indonesia / Cathwel / 60116 / Irian Jaya via Surabaya / Action of CRS / For free distribu ­ tion / Gift of the European Economic Com ­ munity L 549 45 Oxfam B RepÃ ºblica Dominicana Rep. Dominicana / Oxfam B / 60803 / Santo Domingo / AcciÃ ³n de Oxfam B / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea 90 Caritas N RepÃ ºblica Dominicana Rep. Dominicana / CÃ ¡ritas / 60308 / Santo Domingo / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea 90 Caritas N RepÃ ºblica Dominicana Rep. Dominicana / CÃ ¡ritas / 60309 / Santo Domingo / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea 180 Protos HaÃ ¯ti HaÃ ¯ti / Protos / 61500 / Port-au-Prince / Action de Protos / Pour distribution gratuite / Don de la CommunautÃ © Economique Euro ­ pÃ ©enne 80 Caritas B HaÃ ¯ti HaÃ ¯ti / Caritas / 60208 / Port-au-Prince / Action de Caritas B / Pour distribution gra ­ tuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne No L 258 / 68 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total ( em toneladas ) Cantidades parciales ( en toneladas) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 32 CRS Dominica Dominica / Cathwel / 60115 / Roseau vÃ ­a Woodbridge Bay / AcciÃ ³n de CRS / Desti ­ nado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 32 CRS Dominica Dominica / Cathwel / 60114 / Roseau vÃ ­a Woodbridge Bay / AcciÃ ³n de CRS / Desti ­ nado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Economica Europea M 140 75 Caritas G Lebanon Lebanon / Caritas / 60406 / Beyrouth / Action of Caritas Germany / For free distribu ­ tion / Gift of the European Economic Com ­ munity 15 Caritas B Jordan Jordan / Caritas / 60206 / Amman via Aqa ­ ba / Action of Caritas B / For free distribu ­ tion / Gift of the European Economic Com ­ munity 50 CRS Jordan Jordan / Cathwel / 60112 / Amman via Aqaba / Action of CRS / For free distribution / Gift of the European Economic Com ­ munity N 589 49 DKW MoÃ §ambique MoÃ §ambique / DKW / 62303 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 20 ULF MoÃ §ambique MoÃ §ambique / ULF / 61202 / Machava via Maputo / AcÃ §Ã £o do ULF / Destinado a distri ­ buiÃ §Ã £o gratuita / Dom da Comunidade Eco ­ nÃ ³mica Europeia 130 Oxfam B MoÃ §ambique MoÃ §ambique / Oxfam B / 60804 / Chicuala ­ cualo via Maputo / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 80 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60473 / Beira / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 130 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60472 / Maputo / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 130 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60475 / Nacala / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia 10 . 9 . 86 Official Journal of the European Communities No L 258 / 69 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 50 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60474 / Quelimane via Durban / AcÃ §Ã £o da Caritas GermÃ ¢nica / Destinado a distribuiÃ §Ã £o gratuita / Dom da Comunidade EconÃ ³mica Europeia O 273 78 Caritas I Somalia Somalia / Caritas / 60602 / Mogadishu / Action of Caritas Italiana / For free distribu ­ tion / Gift of the European Economic Com ­ munity 30 OPEM (AFSE ) Madagascar Madagascar / OPEM / 64200 / Manakara via Toamasina / Action de OPEM / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 60 CAM Madagascar Madagascar / CAM / 62002 / Toliary / Action de CAM / Pour distribution gratuite / Don de la CommunautÃ © Economique Euro ­ pÃ ©enne 50 AATM Madagascar Madagascar / AATM / 61704 / Fianarantsoa via Toliary / Action de AATM / Pour distri ­ bution gratuite / Don de la CommunautÃ © Economique EuropÃ ©enne 30 AATM Madagascar Madagascar / AATM / 61706 / Toamasina / Action de AATM / Pour distribution gra ­ tuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 25 AATM Madagascar Madagascar / AATM / 61707 / Toliary / Action de AATM / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne P 367 212 CRS Pakistan Pakistan / Cathwel / 60110 / Islamabad via Karachi / Action of CRS / For free distribu ­ tion / Gift of the European Economic Com ­ munity 60 CAM Philippines Philippines / CAM / 62004 / CEBU / Action of CAM / For free distribution / Gift of the European Economic Community 70 CAM Philippines Philippines / CAM / 62003 / Tondo via Manila / Action of CAM / For free distribu ­ tion / Gift of the European Economic Com ­ munity 25 ICR Thailand Thailand / ICR / 64601 / Bangkok / Action of ICR / For free distribution / Gift of the European Economic Community Q 393 33 SBLB ZaÃ ¯re ZaÃ ¯re / SBLB / 64501 / Kinshasa via Matadi / Action de SBLB / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique Euro ­ pÃ ©enne No L 258 / 70 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantidade total ( em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 260 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 60201 / Kinshasa via Mata ­ di / Action de Caritas B / Pour distribution gratuite / Don de la CommunautÃ © Ã cono ­ mique EuropÃ ©enne 65 CIM ZaÃ ¯re ZaÃ ¯re / CIM / 61800 / Lubumbashi via Matadi / Action de CIM / Pour distribution gratuite / Don de la CommunautÃ © Ã cono ­ mique EuropÃ ©enne 35 AATM Togo Togo / AATM / 61702 / LomÃ © / Action de AATM / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne R 429 65 SPF SÃ ©nÃ ©gal · SÃ ©nÃ ©gal / SPF / 63301 / Dakar / Action de SPF / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 279 SSI SÃ ©nÃ ©gal SÃ ©nÃ ©gal / SSI / 63003 / Dakar / Action de SSI / Pour distribution gratuite / Don de la CommunautÃ © Ã conomique EuropÃ ©enne 45 AATM SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 61709 / Bambey via Dakar / Action de AATM / Pour distribution gratuite / Don de la CommunautÃ © Ã conomi ­ que EuropÃ ©enne 40 AATM SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 61708 / Saint-Louis via Dakar / Action de AATM / Pour distribution gratuite / Don de la CommunautÃ © Ã conomi ­ que EuropÃ ©enne S 1 119 1 119 Oxfam UK Sudan Port Sudan / 60901 / For free distribution ( aucune autre inscription n'est admise ) T 1 195 570 ICR Sudan Sudan / ICR / 64600 / Khartoum via Port Sudan / Action of ICR / For free distribution / Gift of the European Economic Com ­ munity 35 DKW Sudan Sudan / DKW / 62301 / Khartoum via Port Sudan / Action of DKW / For free distribu ­ tion / Gift of the European Economic Com ­ munity 350 DIA Sudan Port Sudan / 61100 / For free distribution ( aucune autre inscription n'est admise ) 240 Oxfam B Sudan Port Sudan / 60806 / For free distribution ( aucune autre inscription n'est admise ) Official10 . 9 . 86 Journal of the European Communities No L 258 / 71 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem U 631 15 Caritas G Zambia Zambia / Caritas / 60494 / Mansa via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 Caritas G Zambia Zambia / Caritas / 60493 / Mansa via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 Caritas G Zambia Zambia / Caritas / 60400 / Ndola via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 Caritas G Zambia Zambia / Caritas / 60401 / Chipata via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 Caritas G Zambia Zambia / Caritas / 60402 / Chipata via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 Caritas G Zambia Zambia / Caritas / 60403 / Ndola via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 102 Caritas G Zambia Zambia / Caritas / 60404 / Lusaka via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 101 Caritas G Zambia Zambia / Caritas / 60405 / Lusaka via Dar Es Salaam / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 188 Caritas G Uganda Uganda / Caritas / 60413 / Kampala via Mombasa / Action of Caritas Germany / For free distribution / Gift of the European Econ ­ omic Community 15 ICR Uganda Uganda / ICR / 64602 / Kampala via Mom ­ basa / Action of Caritas Germany / For free distribution / Gift of the European Economic Community 95 DKW Uganda Uganda / DKW / 62300 / West Nile via Mombasa / Action of DKW / For free distri ­ bution / Gift of the European Economic Community 40 SCF Uganda Uganda / SCF / 62201 / Kampala via Mom ­ basa / Action of SCF / For free distribution / Gift of the European Economic Community No L 258 / 72 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total ( em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem V 877 430 CRS 1 El Salvador El Salvador / Cathwel / 60105 / San Salva ­ dor vÃ ­a Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 447 CRS El Salvador El Salvador / Cathwel / 60106 / San Salva ­ dor vÃ ­a Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea X 241 47 CAM Guatemala Guatemala / CAM / 62005 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / AcciÃ ³n de Cam N / Destinado a la distribuciÃ ³n gra ­ tuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 94 Caritas B Guatemala Guatemala / CÃ ¡ritas / 60209 / Guatemala City via Santo TomÃ ¡s de Castilla / AcciÃ ³n de CÃ ¡ritas B / Destinado a la distribuciÃ ³n gratui ­ ta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 100 CRS Guatemala Guatemala / Cathwel / 60101 / Quiche vÃ ­a Santo TomÃ ¡s de Castilla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea Y 387 15 DWH Nicaragua Nicaragua / DWH / 62802 / Corinto / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea 140 DIA Nicaragua Nicaragua / DIA / 61106 / Managua vÃ ­a Corinto / AcciÃ ³n de DIA / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 232 Oxfam B Nicaragua Nicaragua / Oxfam B / 60805 / Corinto / AcciÃ ³n de Oxfam B / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea z 629 69 AATM PerÃ º PerÃ º / AATM / 61700 / Arequipa vÃ ­a Mata ­ rani / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 25 DIA PerÃ º PerÃ º / DIA / 61108 / Lima vÃ ­a Callao / AcciÃ ³n de DIA / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea 50 DIA PerÃ º PerÃ º / 61113 / Arequipa vÃ ­a Matarani / AcciÃ ³n de DIA / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea 10 . 9 . 86 Official Journal of the European Communities No L 258 / 73 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã C Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s' destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 225 CÃ ¡ritas N PerÃ º PerÃ º / CÃ ¡ritas / 60311 / Lima vÃ ­a Callao / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 225 CÃ ¡ritas N PerÃ º PerÃ º / CÃ ¡ritas / 60310 / Lima vÃ ­a Callao / AcciÃ ³n de Caritas N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 35 CÃ ¡ritas B PerÃ º PerÃ º / CÃ ¡ritas / 60205 / Lima / AcciÃ ³n de Caritas B / Destinado a la distribuciÃ ³n gratui ­ ta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea AA 373 45 CÃ ¡ritas N Bolivia Bolivia / CÃ ¡ritas / 60302 / Sta . Cruz vÃ ­a Buenos Aires / AcciÃ ³n de CÃ ¡ritas N / Desti ­ nado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 27 CÃ ¡ritas N Bolivia Bolivia / CÃ ¡ritas / 60303 / Sta . Cruz vÃ ­a Buenos Aires / AcciÃ ³n de CÃ ¡ritas N / Desti ­ nado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 62 CÃ ¡ritas I Uruguay Uruguay / CÃ ¡ritas / 60600 / Montevideo / AcciÃ ³n de CÃ ¡ritas Italiana / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 34 CÃ ¡ritas B Paraguay Paraguay / CÃ ¡ritas / 60207 / AsunciÃ ³n / AcciÃ ³n de CÃ ¡ritas B / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 205 CRS Ecuador Ecuador / Cathwel / 60100 / Guayaquil / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea AB 445 45 CAM Colombia Colombia / CAM / 62008 / Santa Marta / AcciÃ ³n de CAM / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad Eco ­ nÃ ³mica Europea 210 CÃ ¡ritas N Colombia Colombia / CÃ ¡ritas / 60306 / Santa Marta / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 190 CÃ ¡ritas N Colombia Colombia / CÃ ¡ritas / 60307 / Santa Marta / AcciÃ ³n de CÃ ¡ritas N / Destinado a la distribu ­ ciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea AC 1 885 60 DWH Chile Chile / DWH / 62800 / Santiago vÃ ­a Valpa ­ raÃ ­so / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea No L 258 / 74 Official Journal of the European Communities 10 . 9 . 86 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 25 AATM Chile Chile / AATM / 61710 / Coyahique vÃ ­a ValparaÃ ­so / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea 129 CÃ ¡ritas G Chile Chile / CÃ ¡ritas / 60448 / Antofagasta / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 869 CÃ ¡ritas G Chile Chile / CÃ ¡ritas / 60449 / ValparaÃ ­so / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 700 CÃ ¡ritas G Chile Chile / CÃ ¡ritas / 60450 / Talcahuano / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 102 CÃ ¡ritas G Chile Chile / CÃ ¡ritas / 60451 / Coquimbo / AcciÃ ³n de CÃ ¡ritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea